DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 19, 31, 39 are objected to because of the following informalities:  
In line 4 of claim 1, “the lumen of the body lumen” should read “the body lumen”. 
In line 3 of claim 19, “the lumen of the body lumen” should read “a body lumen”. There is insufficient antecedent basis for this limitation in the claim.
In line 2 of claim 31, “the pleats” should read “a pleats”. There is insufficient antecedent basis for this limitation in the claim.
In line 2 of claim 39, “a distal and proximal balloon” should read “a distal balloon and a proximal balloon” for clarity and wherein the device has two balloons. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 12-17, 19, 21-23, 32-33, 37-38 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Orr (US. 20110166516A1).
Re claim 1, Orr discloses a cell-suspension delivery device (¶0056, Fig. 1, 20) comprising: an outer deformable member (60, 50, Fig. 1, ¶0030) comprising an external surface (outside surface of 60) comprising a plurality of protrusions configured to be inserted into one or more layers of a body lumen (64, ¶0032) when situated within the lumen of the body lumen (¶0057), and an internal surface (internal surface of 55, Fig. 1) defining an internal cavity (cavity between inner balloon 50 and outer balloon 60 and/or inner cavity of 50), each protrusion having a bore (the hole inside the needle 80, ¶0032) in fluid communication with the internal cavity and sized and configured to permit passage of cells suspended in a liquid medium from the internal cavity through the bore and into a wall of the body lumen (Fig. 1-5, ¶0040).  
Re claim 2, Orr discloses a catheter connected to the device (40), the catheter having a lumen in fluid communication with the internal cavity (Fig. 1, ¶0040).  
Re claim 3, Orr discloses wherein the outer deformable member comprises an expandable member (balloons 60, 50 are expandable, ¶0037, ¶0041).  
Re claim 4, Orr discloses wherein the expandable member comprises an inflatable balloon (60, 50, ¶0041).  
Re claim 5, Orr discloses wherein the inflatable balloon comprises an outer balloon (60) and an inner balloon (50).  
Re claim 6, Orr discloses comprising at least one delivery tube comprising exit ports configured to deliver the cell suspension (40 has space between the two balloons with exit ports of the needle 80, ¶0031).  
Re claim 7, Orr discloses wherein the at least one delivery tube comprises a round, flattened, or half-moon cross-section  (Fig. 1).  
Re claim 12, Orr discloses a flow conduit (lumen of 40) capable to allow continuous flow within the body lumen and through the delivery device (Fig. 2).  
Re claim 13, Orr discloses proximal and distal features (left side of left pocket 64 and right side of the right pocket 64, Fig. 2-4) capable to prevent the cell suspension from migrating outside of a target region (target within T tissue).  
Re claim 14, Orr discloses wherein the device does not comprise any drugs (can be used with applying fluids such as saline and cells, ¶0056).  
Re claim 15, Orr discloses wherein the expandable member is a lobed balloon ( lobed as define in dictionary.com as having divisions see Fig. 2, the divisions are in 64).  
Re claim 16, Orr discloses a proximal and distal barrier (left layer of outer balloon and right layer of outer balloon act as barriers, Fig. 2-4).  
Re claim 17, Orr discloses wherein the plurality of protrusions comprise a straight injection needle (80, Fig. 1).  
Re claim 19, Orr discloses a cell-suspension delivery device (220. Fig. 8-11) comprising: an expandable member  (balloon 250) comprising at least one ported infusion tube (262a-c, Fig. 11) capable to be situated within the lumen of the body lumen (¶0004, ¶0059), and an internal surface (surface of 262a-c, 264a-c)) defining an internal cavity (264a-c), each ported infusion tube having a bore  (bore of 280) in fluid communication with the internal cavity (Fig. 11, ¶0056) and sized and configured to permit passage of cells suspended in a liquid medium from the internal cavity through the bore and into a wall of the body lumen (¶0056).  
Re claim 21, Orr discloses wherein the at least one ported infusion tube has a semi-circular cross section (Fig. 11).  
Re claim 22, Orr discloses wherein the at least one ported infusion tube comprises elevated rims  (side wall of 264a-c) around a bore (280a-c).  
Re claim 23, Orr discloses wherein the at least one ported infusion tube comprises small needles extending radially outward (280a-c, ¶0060).  
Re claim 29, Orr discloses wherein the at least one ported infusion tube comprises a cage (Fig. 8, the tubes forms cage).  
Re claim 32, Orr discloses wherein the at least one ported infusion tube comprises an articulated cut portion (tip of the needle 280a-c, see Fig. 3-5).  
Re claim 33, Orr discloses a cell-suspension delivery device (Fig. 8-11) comprising: an expandable member (250) comprising at least cutting or scoring elements (needles 280a-c) configured to facilitate passage of cells suspended in a liquid medium into a wall of the body lumen (¶0056).  
Re claim 37, Orr discloses wherein the at least cutting or scoring elements is capable to score the vessel wall (Fig. 3).  
Re claim 38, Orr discloses wherein the at least cutting or scoring elements is configured to guide the cells suspended in to liquid medium into tissue (¶0056).  
Claim(s) 19, 21, 24-25, 27-28, 30 is/are rejected under 35 U.S.C. 102(a)(1) as being El-Nounou et al. (US. 20070250035A1)(“El-Nounou”).
Re claim 19, El-Nounou discloses a cell-suspension delivery device (¶0013 Fig. 1-14) comprising: an expandable member (balloon 55, Fig. 11, ¶0045) comprising at least one ported infusion tube (54 and 52, Fig. 11) capable to be situated within the lumen of the body lumen (Fig. 11, ¶0039), and an internal surface (internal surface of the lumen of 54 and 52 or the internal surface of the balloon 55, Fig. 12-13) defining an internal cavity (internal cavity of the lumen 54 and 52 and/or the internal cavity of the balloon 55), each ported infusion tube having a bore  (bore of 60, 61) in fluid communication with the internal cavity (Fig. 11) and sized and configured to permit passage of cells suspended in a liquid medium from the internal cavity through the bore and into a wall of the body lumen (¶0013). 
Re claim 21, El-Nounou discloses wherein the at least one ported infusion tube has a semi-circular cross section (Fig. 11).  
Re claim 24, El-Nounou discloses wherein the at least one ported infusion tube is not bonded to the balloon (52, Fig. 12).  
Re claim 25, El-Nounou discloses wherein the at least one ported infusion tube is delivered straight and then rotated ( it can be deliver in straight and then rotated, Fig. 11).
Re claim 27, El-Nounou discloses a guide wire (57, Fig. 7) extending through a lumen of the at least one ported infusion tube (52, ¶0039).  
Re claim 28, El-Nounou discloses wherein the at least one ported infusion tube is retracted back to deliver cells suspended in the liquid medium (¶0038, Fig. 7). 
Re claim 30, El-Nounou discloses the at least one ported infusion tube comprises a ported array configured to be delivered over a guide wire (57, Fig. 7, 60 and distal pore of 52), wherein the expandable member is subsequently inserted (Fig. 11).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Risch et al. (US. 20200197671)(“Risch”)(PCT filing date sept 17 2018).
Re claim 8, Orr fails to discloses wherein the at least one delivery tube  is wrapped around the external surface of the outer deformable member. 
 However, Risch discloses a balloon catheter ((1, 1’, 1”,  Fig. 1-3) has the at least one delivery tube (5, 5’, 5”) is wrapped around the external surface (3C)  of the outer deformable member (Fig. 1-3, ¶0032). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  Orr so that the at least one delivery tube is wrapped around the external surface of the outer deformable member as taught by Risch for the purpose of increasing the rigidity of the balloon (Risch, ¶0018).
Re claim 9, Orr fails to discloses wherein the at least one delivery tube is helically wrapped around the external surface of the outer deformable member.
 However, Risch discloses a balloon catheter ((1, 1’, 1”,  Fig. 1-3) has the at least one delivery tube (5, 5’, 5”) is helically wrapped around the external surface (3C)  of the outer deformable member (Fig. 1-3, ¶0032). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  Orr so that at least one delivery tube is helically wrapped around the external surface of the outer deformable member as taught by Risch for the purpose of increasing the rigidity of the balloon (Risch, ¶0018). 
Re claim 10, Orr fails to disclose wherein the at least one delivery tube is not bonded to the external surface of the outer deformable member. 
 However, Risch discloses a balloon catheter ((1, 1’, 1”,  Fig. 1-3) has the at least one delivery tube (5, 5’, 5”) is helically wrapped around the external surface (3C)  of the outer deformable member (Fig. 1-3, ¶0032) and wherein the at least one delivery tube is not bonded to the external surface of the outer deformable member (¶0031, such as joining the tube to the shaft only). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  Orr so that the at least one delivery tube is not bonded to the external surface of the outer deformable member as taught by Risch for the purpose of using an art recognized method of attaching the tubes to tee catheter (Risch, ¶0031).
 Re claim 20, Orr fails to disclose wherein the at least one ported infusion tube is helical.  
 However, Risch discloses a balloon catheter ((1, 1’, 1”,  Fig. 1-3) has the at least one delivery tube (5, 5’, 5”) is helically wrapped around the external surface (3C)  of the outer deformable member (Fig. 1-3, ¶0032).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  Orr so wherein the at least one ported infusion tube is helical as taught by Risch for the purpose of using an art recognized method of attaching the tubes to tee catheter (Risch, ¶0031).
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Castillo Deniega et al. (US. 20030181887A1) (“Castillo”).
Re claim 11, Orr fails to disclose comprising a plurality of exit ports, wherein the exit ports progressively increase in size from a proximal end to a distal end of the outer deformable member.  
However, Castillo discloses a catheter (Fig. 8) has a tube with a plurality of exit ports, ( Fig. 8) and  wherein the exit ports progressively increase in size  (¶0021). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of Orr so a plurality of exit ports, wherein the exit ports progressively increase in size from a proximal end to a distal end of the outer deformable member as taught by Castillo for the purpose of delivering the fluid at equal rate (Castillo, ¶0021, Note: the holes of Castillo are located on the infusion suction, and the location of the ports of Orr located on proximal to distal end of the balloon/outer deformable member). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Hektner et al. (US. 20040064093A1) (“Hektner”).
Re claim 18, Orr fails to disclose wherein the plurality of protrusions comprise a curved injection needle. 
However, Hektner discloses a catheter (Fig. 3a-b, Fig. 1) has the plurality of protrusions comprise a curved injection needle (¶00Fig. 3a-3b). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify protrusions of Orr so that the plurality of protrusions comprise a curved injection needle as taught by Hektner for the purpose of aligning the ports with desired tissues (Hektner, ¶0038). 
Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Nounou discloses in view of Castillo Deniega et al. (US. 20030181887A1) (“Castillo”).
Re claim 26, El-Nounou fails to discloses wherein the at least one ported infusion tube has progressive hole sizing. 
However, Castillo discloses a catheter (Fig. 8) has a tube with a plurality of exit ports, ( Fig. 8) and  wherein the at least one ported infusion tube has progressive hole sizing (¶0021). 
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of El-Nounou so that  the at least one ported infusion tube has progressive hole sizing as taught by Castillo for the purpose of delivering the fluid at equal rate (Castillo, ¶0021). 
Claim(s) 8-10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Nounou in view of Risch et al. (US. 20200197671)(“Risch”)(PCT filing date sept 17 2018).
 Re claim 20, El-Nounou fails to discloses wherein the at least one ported infusion tube is helical.  
 However, Risch discloses a balloon catheter ((1, 1’, 1”,  Fig. 1-3) has the at least one delivery tube (5, 5’, 5”) is helically wrapped around the external surface (3C)  of the outer deformable member (Fig. 1-3, ¶0032).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  El-Nounou so wherein the at least one ported infusion tube is helical as taught by Risch for the purpose of using an art recognized method of attaching the tubes to tee catheter (Risch, ¶0031).
Claim(s) 31-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over El-Nounou discloses in view of Giasolli et al. (US.20170080192A1) (“Giasolli”).
Re claim 31, El-Nounou fails to disclose wherein the at least one ported infusion tube is configured to be nested within the pleats of the expandable member.
However, Giasolli discloses a catheter (Fig. 28) has the pleats of the expandable member and a needle are nested within the pleated (Fig. 28).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of El-Nounou so that the at least one ported infusion tube is configured to be nested within the pleats of the expandable member as taught by Giasolli for the purpose of folding the balloon to lower the balloon profile for easily use (Giasolli, ¶0213). 
Re claim 34, El-Nounou fails to disclose wherein the at least cutting or scoring elements is configured to pierce a compliant layer. 
However, Giasolli discloses a catheter (Fig. 28) has the pleats of the expandable member and a needle are nested within the pleated (Fig. 28) and  the at least cutting or scoring elements  (200) is capable to pierce a compliant layer (270b-d, Fig. 27, ¶0151, ¶0209).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of El-Nounou so that at least cutting or scoring elements is configured to pierce a compliant layer as taught by Giasolli for the purpose of increasing the durability of the balloon (Giasolli, ¶0209). 
 Re claim 35, El-Nounou fails to disclose wherein the at least cutting or scoring elements is configured to pierce a pressurized layer. 
However, Giasolli discloses a catheter (Fig. 28) has the pleats of the expandable member and a needle are nested within the pleated (Fig. 28) and  the at least cutting or scoring elements  (200) is capable to pierce a pressurized layer (270b-d, Fig. 27, ¶0151, ¶0209).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of El-Nounou so that at least cutting or scoring elements is configured to pierce a pressurized layer as taught by Giasolli for the purpose of increasing the durability of the balloon (Giasolli, ¶0209). 
Re claim 36, El-Nounou fails to disclose wherein the at least cutting or scoring elements is configured to pierce an unpressurized layer.
However, Giasolli discloses a catheter (Fig. 28) has the pleats of the expandable member and a needle are nested within the pleated (Fig. 28) and  the at least cutting or scoring elements  (200) is capable to pierce an unpressurized layer (270a, Fig. 27, ¶0151, ¶0209).
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify ports of El-Nounou so that at least cutting or scoring elements is configured to pierce a pressurized layer as taught by Giasolli for the purpose of increasing the durability of the balloon (Giasolli, ¶0209). 

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Orr in view of Gunday et al. (US. 8,696,621B2)(“Gunday”).
Re claim 39, Orr fails to disclose a dual balloon construct to isolate the delivery between a distal and proximal balloon.
However, Gunday discloses a balloon catheter (Fig. 3a-3F) has a dual balloon construct (74) to isolate the delivery between a distal and proximal balloon (76 ,72).  
 Thus, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modify device of  Orr to include distal and proximal balloon so that a dual balloon construct to isolate the delivery between a distal and proximal balloon as taught by Gunday for the purpose of controlling the treatment within the target area and distributing the therapeutic agent evenly (Gunday, Col. 11, lines 36-47).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZA A. DARB whose telephone number is (571)270-1202. The examiner can normally be reached 8:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571) 272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZA A DARB/Examiner, Art Unit 3783    

/Lauren P Farrar/Primary Examiner, Art Unit 3783